DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 9-2-2021.

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-20 of the U.S. Application 16/553,752. This is a statutory double patenting rejection.
Allowable Subject Matter
5. 	Claims 1-18 allow.
6.	The following is an examiner’s statement of reasons for allowance: 
	Liu 2014/0140565 fails to disclose a housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first isobaric chamber and the second isobaric chamber wherein the second isobaric chamber comprises divided portion and a second portion divided by a partial wail and the second portion terminates in a terminal wail having a first face that is exposed to the first isobaric chamber and a second face that is exposed to the second isobaric chamber, wherein the first portion is positioned closer to die second sound driver than the second portion and wherein the second portion terminates in a terminal wall a first sound driver positioned to emit a first sound wave into the first isobaric chamber coupled to a first face of the terminal wall: and a second sound driver coupled to a second face of the terminal wall and positioned to emit a second sound wave into the second isobaric chamber as recited in claim 1.
Liu 2014/0140565 fails to disclose an earbud comprising: a housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first and second isobaric chamber: a first sound driver positioned to emit a first sound wave into the first isobaric chamber: a second sound driver positioned to emit a second sound wave into the second isobaric chamber; an ear hook coupled to the housing, wherein the ear hook comprises a third isobaric chamber and a third sound driver positioned to emit a third sound wave info the third isobaric chamber, wherein the ear hook is sized and shaped to engage a portion of a user's outer ear and wherein the third isobaric chamber is in communication with the second isobaric chamber and is in with communication with the outlet as recited in claim 12.
Azmi 2014/0205131 teaches an earphone comprising a first and a second driver 16/18 and each driver located in the chamber. An acoustic tube connected through which both drivers 16/18 and the sound is delivered into the mixing space. 
Azmi fails to disclose the claimed limitation “a Housing comprising a first isobaric chamber, a second isobaric chamber, and a sound outlet that is in communication with the first isobaric chamber and the second isobaric chamber wherein the second isobaric chamber comprises divided portion and a second partition divided by a partial wail and the second portion terminates in a terminal wall having a first face that is exposed to the first isobaric chamber and a second face that is exposed to the second isobaric chamber, wherein the first portion is positioned closer to die second sound driver than the second portion and wherein the second portion terminates in a terminal wall: a first sound driver positioned to emit a first sound wave into the first isobaric chamber coupled to a first face of the terminal wall and a second sound driver coupled to a second face of the terminal wall and positioned to emit a second sound wave into the second isobaric chamber; as recited in claim 1.
	Mei 2011/0158440 discloses an earphone 1000 with multiple speakers inside, and speaker units 1006 with front/back speaker 1018A/1018B. An ear hook 1038 couple with earphone 1000.
	 Mei fails to disclose the claimed limitation “the ear hook comprises a third isobaric chamber and a third sound driver positioned to emit a third sound wave into the third isobaric chamber, wherein the ear hook is sized and shaped to engage a portion of a user's outer ear and wherein the third isobaric chamber is in communication with the
second isobaric chamber and is in with communication with the outlet, as recited in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653